DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 6-8) in the reply filed on 10/18/2022  is acknowledged. Currently, claims 1-25 are pending, but claims 6-7 and 20 are withdrawn from examination as directed to non-elected subject matter and claims 1-5, 8-19 and 21-25 are examined as follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device with heat dissipator and coil in the same metal sheet layer”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. in US 2017/0139525 (hereinafter Jo).

Regarding claim 21, Jo discloses a display device (Jo’s Fig. 20 and par. 123-124), comprising: 
a display panel (Jo’s Figs. 1, 20 and par. 124: see 300) including a first area for displaying an image (Jo’s Figs. 1, 20 and par. 49, 51: portion of 300 inside window 100) and a second area that does not display an image (Jo’s Figs. 1, 20 and par. 51-52: outside portion of 300 covered by 100), wherein the second area is adjacent to at least one side of the first area (Jo’s Figs. 1, 20); 
a heat dissipator disposed in the first area (Jo’s Figs. 1, 20 and par. 53, 127: see 700 and 500A respectively); and 
a charging strip (Jo’s Figs. 1, 20-21D and par. 52, 127: see 600 and 520/530 respectively) disposed in the second area (Jo’s Figs. 1, 20 and par. 52, 127: 600 and 520/530 formed on the outside of 300 [which is covered by 100]) and adjacent to at least one side of the heat dissipator (Jo’s Figs. 1, 20: see 600 and 520/530 adjacent to the outer side of the heat dissipator 700 and 500a respectively).

Regarding claim 23, Jo discloses wherein the charging strip (Jo’s Figs. 1, 20-21D and par. 52, 127: see 600 and 520/530 respectively) is configured to charge an external device (Jo’s par. 52: power coil provides energy to pen). 

Regarding claim 24, Jo discloses wherein the charging strip (Jo’s Figs. 1, 20-21D and par. 52, 127: see 600 and 520/530 respectively) includes an electrode electrically connected to a touch driver of the display device (Jo’s Fig. 3 and par. 52, 60: loop coil 620 and lines LA, LB, LD and LE to chip 440).
Regarding claim 25, Jo discloses wherein a gap (Jo’s Fig. 20: see 550) is provided between the heat dissipator (Jo’s Fig. 20 and par. 157: see 540) and the charging strip (Jo’s Fig. 21D and par. 127: see 520/530).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Ichikawa in US 2019/0385787 (hereinafter Ichikawa).

Regarding claim 18, Jo discloses a display device (Jo’s Figs. 1, 20 and par. 123-124), comprising: 
a display panel (Jo’s Fig. 20 and par. 124: see 300); 
a printed circuit board (Jo’s Fig. 20 and par. 124, 50: see 410) connected to the display panel (Jo’s Fig. 20) and including a touch driver (Jo’s Figs. 1, 20 and par. 124, 50: see 430/440); and 
a heat dissipation part (Jo’s Figs. 20, 21C and par. 127: see 540 of 500A) disposed on the display panel (Jo’s Fig. 20 and par. 124: see 500A on 300), wherein the heat dissipation part (Jo’s Figs. 20, 21C and par. 127: see 540 of 500A) includes: 
a heat dissipation unit (Jo’s Figs. 20, 21C and par. 127: see 540 of 500A); and 
a coil unit (Jo’s Figs. 20-21D and par. 127: see 520/530) next to the heat dissipation unit (Jo’s Fig. 21C: see 540) and is electrically connected to the touch driver (Jo’s Figs. 1, 20 and par. 50).
Jo fails to disclose the coil unit surrounding the heat dissipation unit.
However, in the related field of endeavor of heat dissipators for coils in electronic apparatuses, Ichikawa discloses a coil unit surrounding a heat dissipation unit (Ichikawa’s Figs. 6A-6B and par. 90: see coil 3 surrounding heat dissipator 4a).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Jo’s invention and form the coil unit surrounding the heat dissipation unit (as taught by Ichikawa’s Figs. 6A-6B and par. 90), in order to obtain the benefit of reducing the thickness of the antenna unit (Ichikawa’s par. 86).
By doing such combination, Jo in view of Ichikawa further disclose: 
a coil unit (Jo’s Figs. 20-21D and par. 127: see 520/530 equivalent to coil 3 in Ichikawa’s Figs. 6A-6B per par. 90) next to the heat dissipation unit (Jo’s Fig. 21C: see 540 replaced by 4a in Ichikawa’s Figs. 6A-6B per par. 90) and is electrically connected to the touch driver (Jo’s Figs. 1, 20 and par. 50).

	Regarding claim 22, Jo fails to disclose the heat dissipator and the charging strip are provided in the same layer.
However, in the related field of endeavor of heat dissipators for coils in electronic apparatuses, Ichikawa discloses a heat dissipator (Ichikawa’s Figs. 6A-6B and par. 90: see heat dissipation 4a equivalent to 700/500A of Jo’s Figs. 1, 20) and a charging strip (Ichikawa’s Figs. 6A-6B and par. 90: see coil 3 equivalent to 600 and 520/530 of Jo’s Figs. 1, 20) are provided in the same layer (Ichikawa’s Figs. 6A-6B and par. 90: see conductors on side 21 of base 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Jo’s invention and provide the charging strip and the heat dissipator in the same layer (as taught by Ichikawa’s Figs. 6A-6B and par. 90), in order to obtain the benefit of reducing the thickness of the antenna unit (Ichikawa’s par. 86).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Ichikawa as applied above, in further view of Ren et al. in US 2021/0028649 (hereinafter Ren).
Jo in view of Ichikawa fail to disclose a conductive adhesive part interposed between the printed circuit board and the display panel and electrically connecting the touch driver to the coil unit.
However, in the related field of endeavor of connecting a coil in a display device, Ren discloses a conductive adhesive part (Ren’s Figs. 7, 12 and par. 56, 69: see 51) interposed between the printed circuit board (Ren’s Figs. 7, 12 and par. 55: see board 2 including sealant 5 per par 56 and leads 131/132 per par. 57. See also 31/32 pe par. 68) and the display panel (Ren’s Fig. 2 and par. 41, 46: opposite substrate 1, shown as 11 in Figs. 7 and 12) and electrically connecting the touch driver (Ren’s Figs. 6-7, 12 and par. 56, 69: charging line to board) to the coil unit (Ren’s Figs. 6-7, 12 and par. 56, 69: coil lead).
Therefore, it would have been obvious to one of ordinary skill in the art to use Ren’s teachings of a conductive adhesive to electrically connect the coil to the touch driver in Jo in view of Ichikawa’s device, in order to obtain the predictable result of a known method of connecting coil leads to the driver (Ren’s par. 56, 69).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Greuet in US 2012/0309310 (hereinafter Greuet) in view of Ichikawa.
Greuet discloses a display device (Greuet’s Figs. 1-2 and par. 40), comprising: 
a display panel (Greuet’s Figs. 1-2 and par. 40-41) including an active area for displaying an image (Greuet’s Figs. 1-2 and par. 40, 47: see 18 which in an active area of touch display) and a non-active area adjacent to the active area (Greuet’s Figs. 1-2 and par. 40: see outside 18); and 
a metal sheet layer on the display panel (Greuet’s Fig. 2 and par. 56: metallic film over touch panel), wherein the metal sheet layer includes a coil overlapping the non-active area (Greuet’s Fig. 2 and par. 56: see 16 outside 18).
Greuet fails to disclose a heat dissipator.
However, in the related field of endeavor of coils in mobile terminals, Ichikawa discloses a metal sheet (Ichikawa’s Figs. 6A-6B and par. 90: see conductors on side 21 of base 2) including a coil (Ichikawa’s Figs. 6A-6B and par. 90: see coil 3) surrounding a heat dissipator (Ichikawa’s Figs. 6A-6B and par. 90: see heat dissipation 4a).
Therefore, it would have been obvious to one of ordinary skill in the art, to include a heat dissipation conductor (as taught by Ichikawa) inside Greuet’s coil 16 (Greuet’s Fig. 2) in order to obtain the benefit of reducing the temperature rise in a portion near a coil opening in the center of the coil conductor without affecting the magnetic flux (Ichikawa’s par. 4-6).  By doing such combination, Greuet in view of Ichikawa disclose: 
a metal sheet layer on the display panel (Greuet’s Fig. 2 and par. 56: metallic film over touch panel which upon combination is the conductors on side 21 of base 2 in Ichikawa’s Figs. 6A-6B, 4B and par. 90, 64), wherein the metal sheet layer includes: 
a heat dissipator overlapping the active area (Greuet’s Fig. 2: coil 16 opening overlaps the active area 18, where a heat dissipation 4a is located upon combination with Ichikawa’s Figs. 6A-6B and par. 90); and 
a coil (Greuet’s Fig. 2: coil 16 equivalent to coil 3 in Ichikawa’s Figs. 6A-6B per par. 90) surrounding the heat dissipator (Ichikawa’s Figs. 6A-6B: see 4a) and overlapping the non-active area (Greuet’s Fig. 2: coil 16 outside 18).


Claims 2-3 and 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Greuet in view of Ichikawa as applied above, in further view of Jo.

Regarding claim 2, Greuet in view of Ichikawa fail to disclose a printed circuit board connected to the display panel; and a touch driver mounted on the printed circuit board.
However, in the same field of endeavor of coils and heat dissipators on mobile devices, Jo discloses: 
a printed circuit board (Jo’s Fig. 20 and par. 124, 50: see 410) connected to the display panel (Jo’s Fig. 20 and par. 124: see 300 equivalent to 18 in Greuet’s Figs. 1-2 per par. 40); and 
a touch driver (Jo’s Figs. 1, 20 and par. 124, 50: see 430/440) mounted on the printed circuit board (Jo’s Figs. 1, 20).
Therefore, it would have been obvious to one of ordinary skill in the art to include a printed circuit board connected to the display panel and a touch driver mounted on the printed circuit board (as taught by Jo) in Greuet in view of Ichikawa’s device, in order to obtain the predictable result of driving the touch panel (Jo’s par. 50 and Greuet’s par. 91).

Regarding claim 3, Greuet in view of Ichikawa and Jo disclose wherein the touch driver (Jo’s Figs. 1, 20 and par. 50,: see 430/440) is electrically connected to the coil (Jo’s Figs. 1, 3, 20 and par. 50, 52, 60).

Regarding claim 8, Greuet in view of Ichikawa and Jo disclose wherein the touch driver (Jo’s Figs. 1, 20: see 430/440) is configured to detect an input from an electronic pen (Jo’s par. 57-59: touch input from pen or stylus).

Regarding claim 9, Greuet in view of Ichikawa and Jo disclose wherein the touch driver (Jo’s Figs. 1, 20: see 430/440) comprises a first touch conductive layer (Jo’s Figs. 4-5 and par. 61-62, 65: TA-TC) and a second touch conductive layer disposed on the first touch conductive layer (Jo’s Figs. 4-5 and par. 62, 64-65: bridge BR1-BR4 of different material), and the touch driver is configured to detect an input from an electronic pen (Jo’s par. 57) based on an induced current induced in the first touch conductive layer (Jo’s par. 57, 66: pen is second touch input member detected by TA and TC) or the second touch conductive layer.

Regarding claim 10, Greuet in view of Ichikawa and Jo disclose wherein the touch driver (Jo’s Figs. 1, 20: see 430/440 and also 300 including guard ring GR shown in Fig. 3) is configured to charge the electronic pen (Jo’s par. 52, 132: power coil provides energy to pen).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greuet in view of Ichikawa and Jo as applied above, in further view of Ren.
Greuet in view of Ichikawa and Jo fail to disclose a conductive adhesive part interposed between the printed circuit board and the display panel and electrically connecting the touch driver to the coil unit.
However, in the related field of endeavor of connecting a coil in a display device, Ren discloses a conductive adhesive part (Ren’s Figs. 7, 12 and par. 56, 69: see 51) interposed between the printed circuit board (Ren’s Figs. 7, 12 and par. 55: see board 2 including sealant 5 per par 56 and leads 131/132 per par. 57. See also 31/32 pe par. 68) and the display panel (Ren’s Fig. 2 and par. 41, 46: opposite substrate 1, shown as 11 in Figs. 7 and 12) and electrically connecting the touch driver (Ren’s Figs. 6-7, 12 and par. 56, 69: charging line to board) to the coil unit (Ren’s Figs. 6-7, 12 and par. 56, 69: coil lead).
Therefore, it would have been obvious to one of ordinary skill in the art to use Ren’s teachings of a conductive adhesive to electrically connect the coil to the touch driver in Greuet in view of Ichikawa and Jo’s device, in order to obtain the predictable result of a known method of connecting coil leads to the driver (Ren’s par. 56, 69).
Allowable Subject Matter
Claims 5 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to disclose ALL limitations of claims 1+2+3+4 in addition to “wherein the printed circuit board comprises: a base part; and a via electrode penetrating the base part and electrically connecting the conductive adhesive part to the touch driver”.
The closest prior art to Ren disclose a via in a spacer electrically connecting the conductive adhesive part to the touch driver (Ren’s Fig. 12 and par. 69) but the via is not penetrating the base part of a printed circuit board as necessary for claim 5.
Regarding claim 11, the prior art fails to disclose ALL limitations of claims 1+2+8+10 in addition to “wherein the coil includes: an extension portion disposed along a boundary of the heat dissipator, a first coil electrode disposed at a first end of the extension portion; and a second coil electrode disposed at a second end of the extension portion”. Dependent claims 12-17 are indicated as allowable for at least the same reason.
The closest prior with a coil disposed along a boundary of the heat dissipator is Ichikawa’s Figs. 6, but Ichikawa fails to disclose the extension portion or electrodes recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621